Title: From James Madison to Hugh Lennox, Sr., 12 November 1806
From: Madison, James
To: Lennox, Hugh, Sr.



Sir.
Department of State Novr. 12th. 1806.

I have duly received your several letters of the 15 & 28 May--17 June--10 July--9 August and 13 September.  In the latter was enclosed your account, in which the charges for expenses in going to Spanish Town, require an explanation of the nature of the business: All the rest except the charge for postage are inadmissible.  It is probable that the principle on which the Schooner Eclipse has been proceeded against is not that of the voyage being prohibited by the laws of the United States; for no Court is warranted in carrying into effect the penalties enacted by another Country.  It is rather to be presumed that the pretext to be used is a branch of that extensive principle, by which Great Britain has endeavored to restrict Neutral trade with the Colonies belonging to her enemies.  I am &c.

James Madison.

